Entered: May 21st, 2019
                                Case 18-00039         Doc 123   Filed 05/21/19    Page 1 of 2
Signed: May 21st, 2019

SO ORDERED




                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF MARYLAND
                                                     at Greenbelt

            In re:                                              *   Case No. 18-11248
            Nahid Ahmadpour                                     *   Chapter   7
                                    Debtor                      *
               *       *    *         *       *   *   *         *
               *
            Nationwide Registry & Security Ltd.                 *
                                    Plaintiff                   *
            vs.                                                 *   Adversary No. 18-00039
            Nahid Ahmadpour                                     *
                                Defendant                       *
           *          *         *         *       *       *     *     *       *    *     *       *      *
             ORDER CONTINUING HEARING ON MOTIONS FOR SUMMARY JUDGMENT,
                     FINAL PRE-TRIAL CONFERENCE, AND TRIAL DATE

                     On May 6, 2019, this Court held a hearing at which the parties informed the Court that
         the fraudulent transfer claims in the litigation presently pending in the Circuit Court of Fairfax
         County, Virginia (Case No. 2010-15001) (the “State Court Case”) was set for a trial date of June
         25, 2019. Upon review of recent pleadings in this case, the Court has determined that the State
         Court Case is likely to rule on issues that could have preclusive effect on the case pending before
         this Court. For that reason, this Court will continue all matters currently set for hearing on May
         22, 2019, until the State Court Case has been resolved.
                  Case 18-00039       Doc 123     Filed 05/21/19     Page 2 of 2



         Accordingly, it is, by the United States Bankruptcy Court for the District of Maryland,
hereby
         ORDERED, that a Status hearing on the parties’ Motions for Summary Judgment
will be continued to August 5, 2019, at 10:00AM; and it is further
         ORDERED, that the Pre-Trial Conference and Trial Date will be continued to future
dates as determined by the Court.

cc:      Plaintiff
         Plaintiff’s Counsel
         Defendant
         Defendant’s Counsel
         Chapter 7 Trustee
         U.S. Trustee


                                        END OF ORDER
